United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 26, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-40944
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

NOE PAREDES-JIMENEZ

                      Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-03-CR-519-1
                      --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Noe Paredes-Jimenez was convicted by a jury of two counts of

transporting undocumented aliens within the United States.        The

district court sentenced him to concurrent terms of twenty-seven

months of imprisonment and three years of supervised release.

     Paredes-Jimenez contends that the Government did not present

evidence sufficient to prove that he knew the undocumented aliens

were inside his trailer.    In our evaluation of the sufficiency of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40944
                                 -2-

the evidence, we ask whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable

doubt.   United States v. Williams, 132 F.3d 1055, 1058-59 (5th

Cir. 1998).    We view the evidence and all inferences reasonably

drawn from the evidence in a light most favorable to the verdict.

Id. at 1059.   A violation of 8 U.S.C. § 1324 requires proof that

the defendant acted wilfully.    Williams, 132 F.3d at 1059.

     The evidence established that Paredes-Jimenez left the

trailer locked overnight and took the keys with him.    The padlock

had to be removed for the trailer doors to be opened.    Thus, the

evidence, viewed in the light most favorable to the verdict, was

sufficient to establish that Paredes-Jimenez knew aliens were in

the trailer.    See id.

     Paredes-Jimenez contends that the Government improperly

shifted the burden of proof when the Assistant U.S. Attorney

(“AUSA”) asked a border patrol agent whether Paredes-Jimenez had

explained how the aliens could have gotten inside the locked

trailer.   Paredes-Jimenez contends that the district court’s

statements that the exact date of the offense was not an issue

invaded the province of the jury and constituted a comment on the

evidence that suggested the evidence was sufficient.

     Paredes-Jimenez did not object to the AUSA’s question and

the district court’s statements.   Therefore, our review is for

plain error only.    See United States v. Sanchez, 325 F.3d 600,

603 (5th Cir. 2003); United States v. White, 972 F.2d 590, 597
                           No. 03-40944
                                -3-

(5th Cir. 1992).   “Plain error is error which, when examined in

the context of the entire case, is so obvious and substantial

that failure to notice and correct it would affect the fairness,

integrity or public reputation of judicial proceedings.”     White,

972 F.2d at 598 (internal quotations and citation omitted).

     Paredes-Jimenez has not shown that the AUSA’s question and

the district court’s statement were error, much less plain error.

See id.   He has not demonstrated that the alleged errors affected

the fairness of the proceedings.   See id.    Accordingly, the

judgment of the district court is AFFIRMED.